DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amendment dated 09/24/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter 
Claims 1-28 are allowed.
The present invention is directed to a smartphone-based hearing aid. All cited prior art, show a similar structured smartphone-based hearing aid, comprising: a microphone array; an ADC; DSP; DAC; and a speaker as claimed. But all the prior art fail to teach a first connection device connecting the analog interface unit and the smartphone; a second connection device configured with a third audio jack connecting the speaker to the smartphone or the analog interface unit and an audio cable connected to the third audio jack; and a third connection device connecting the microphone array and the analog interface unit, wherein the third connection device connected to the microphone array is physically coupled to the audio cable as claimed. Those distinct features have been included to the sole independent claim and render the application to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.





/SUHAN NI/Primary Examiner, Art Unit 2651